Citation Nr: 0028578	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to the entire amount of retroactive benefits for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1946.  He died in March 1998, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Honolulu, Hawaii.  This case was previously before 
the Board in June 2000, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

The RO denied service connection for the cause of the 
veteran's death in April 1998.  The Board accepts September 
1998 correspondence from the appellant as a notice of 
disagreement (NOD) with this rating decision.  As will be 
discussed in greater detail below, because the appellant 
commenced an appeal to the Board by timely disagreeing in 
September 1998 with the April 1998 rating decision, the Board 
has jurisdiction over this claim, and it is the subject of a 
remand section of this decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Finally, the Board notes that since the October 1998 
statement of the case (SOC), additional evidence has been 
submitted in support of the appellant's claim, including 
September 2000 correspondence with attached documents.  After 
reviewing the foregoing evidence, the Board finds that while 
the additional submission is relevant to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, it is not pertinent to the issue of 
entitlement to the entire amount of retroactive benefits for 
accrued benefits purposes.  Consequently, the Board finds 
that it is not necessary to refer this evidence to the RO for 
review before rendering a decision regarding the appellant's 
entitlement to the entire amount of retroactive benefits for 
accrued benefits purposes.  38 C.F.R. §§ 19.37(a), 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  A March 6, 1998 rating decision granted service 
connection for degenerative disc disease of the lumbar spine 
as secondary to the veteran's service-connected low back 
strain, and assigned a combined 40 percent evaluation for the 
veteran's low back disability effective October 5, 1990.

3  The veteran died on March [redacted] 1998 at the age of 74; the 
immediate cause of death was listed as cardiopulmonary arrest 
due to heart disease.

4.  At the time of the veteran's death, service connection 
was in effect for low back strain with degenerative disc 
disease of the lumbar spine, evaluated as 40 percent 
disabling.

5.  By rating decision dated in June 1998, the RO awarded the 
appellant accrued benefits for a period of two years prior to 
the veteran's death, based on the assignment of a 40 percent 
combined evaluation for low back strain with degenerative 
disc disease.

6.  The appellant has been paid accrued benefits retroactive 
for a period of two years prior to the veteran's death.


CONCLUSION OF LAW

The appellant lacks legal entitlement to accrued benefits for 
a period of more than two years prior to the date of the 
veteran's death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.500(g), 3.1000 (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, an August 1947 rating decision granted service 
connection for sacroiliac sprain, and assigned a 
noncompensable evaluation.  That decision was based on 
service medical records showing inpatient treatment for 
lumbosacral sprain following a motor vehicle accident in 
service, and private medical reports dated in June and July 
1947.  Based on a September 1962 private medical report, and 
findings on VA examination the following month, a November 
1962 rating decision granted a 10 percent evaluation for 
chronic low back strain.  Following an October 1964 VA 
orthopedic examination, the RO denied service connection for 
degenerative joint disease of the lumbosacral spine, and 
continued the 10 percent evaluation of the veteran's service-
connected low back strain in November 1964.

The veteran sought an increased rating for his low back 
disability in May 1989.  A July 1989 VA orthopedic 
examination revealed degenerative disc disease at L5-S1.  In 
a rating decision the following month, the RO found that the 
veteran's current back symptoms were related to his 
nonservice-connected degenerative disc disease of the 
lumbosacral spine, and continued the 10 percent rating for 
his lumbosacral sprain.  The veteran filed a notice of 
disagreement (NOD) with this decision in October 1989, and 
submitted a substantive appeal (Form 9) later that month, 
perfecting his appeal.

During a January 1990 personal hearing, the veteran 
maintained that an increased evaluation was warranted for his 
service-connected low back disability.  Transcript (T.) at 1.  
He explained that he was unable to walk more than a quarter 
mile, and could stand for only 15 or 20 minutes.  T. at 1-2.  
He reported muscle spasms in his low back, a limitation of 
motion of the spine, and low back pain radiating down both 
lower extremities.  T. at 2.

In an October 1990 Informal Hearing Presentation, the 
veteran's representative asserted that the veteran's 
degenerative disc disease was related to his service-
connected lumbosacral sprain.

Consequently, in a November 1990 decision, the Board noted 
that the veteran's representative raised the issue of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine as secondary to lumbosacral 
sprain, and referred the issue to the RO for appropriate 
initial consideration.  In addition, the Board continued the 
10 percent evaluation assigned for the veteran's service-
connected lumbosacral sprain.

Based on a review of the record, including a newly-submitted 
August 1991 private medical report, the RO denied the claim 
of entitlement to service-connection for degenerative disc 
disease of the lumbosacral spine as secondary to lumbosacral 
sprain in June 1992.  The veteran filed a notice of 
disagreement with this decision in August 1992, and submitted 
a substantive appeal in April 1993.

In March 1995, the Board remanded the case for further 
development.  In particular, the Board directed the RO to 
obtain all outstanding medical records reflecting treatment 
for the veteran's low back disability, and to schedule a VA 
orthopedic examination to determine the nature and extent of 
any degenerative disease of the lumbar spine found.

In compliance with the Board remand, the RO obtained copies 
of private medical records from July 1964 to December 1995.

A February 1996 VA orthopedic examination revealed chronic 
lower back pain with left leg radicular symptoms, and 
degenerative disc disease of L5-S1.

In a January 1998 addendum to the February 1996 VA 
examination report, the physician noted the veteran's history 
of left leg weakness and lower back pain since a Jeep 
accident during service in 1946.  He opined that these 
symptoms likely represented disc involvement since the 1946 
motor vehicle accident, and concluded that the veteran's 
current degenerative disc disease of L5-S1 was related to 
injuries sustain in the accident.

Based on this evidence, a March 6, 1998 rating decision 
granted service connection for degenerative disc disease of 
the lumbar spine, and assigned a combine 40 percent 
evaluation for the veteran's low back disability effective 
October 5, 1990.  The RO notification of award letter was 
mailed on March 12, 1998.

According to a death certificate submitted later that month, 
the veteran died at age 74 on March [redacted] 1998, with the 
immediate cause of death listed as cardiopulmonary arrest due 
to heart disease.

In April 1998, the appellant filed a claim of entitlement to 
accrued benefits.  A June 1998 rating decision granted the 
claim retroactive to two years prior to the veteran's death.  
The appellant filed a notice of disagreement with this 
decision in October 1998, and submitted a substantive appeal 
the following month.  In the Form 9, she maintained that she 
was entitled to "the entire amount of the veteran's 
retroactive compensation as accrued benefits."

In April 1999 correspondence, the appellant's nieces reported 
that they were assisting their aunt with her claim.  They 
explained that their uncle sought "increased compensation" 
for his low back disability in 1990, and asked for their 
assistance in pursuing the claim in January 1998.  They 
complained that the RO allowed the case to "languish" for 
eight years before rendering a decision on the claim, and 
maintained that their aunt was entitled to accrued benefits 
retroactive to the date of the claim in October 1990.

The Board remanded the case in June 2000 for a video 
conference hearing at the RO before a Member of the Board.

During the August 2000 video conference hearing, the 
appellant's representative maintained that accrued benefits 
apply only to claims pending at the time of the veteran's 
death.  T. at 3.  He asserted that because the veteran's 
claim was granted prior to his death, "[i]t had been 
absolutely fully completed."  T. at 3.  Therefore, the 
representative suggested that the appellant was entitled to 
accrued benefits retroactive to the date of the veteran's 
claim in October 1990.  T. at 3.

[redacted], one of the appellant's nieces, reported 
that she agreed to help her uncle with his claim in late 
1997.  T. at 4.  After making several telephone calls to the 
RO, she learned that the case had been pending eight years.  
T. at 4.  A representative at the RO reportedly acknowledged 
that the process was "taking too long," and agreed to 
expedite the case.  T. at 4.  She explained that the veteran 
was advised of the evidence required to complete his claim 
within two weeks, and a decision was finally rendered prior 
to his death.  T. at 4.  The appellant's second niece,  
[redacted], confirmed that the RO did not pursue the veteran's 
claim until they "stepped in," and related that she wished 
they "stepped in" earlier.  T. at 4.  She explained that 
her aunt provided the primary financial support for the 
family, and indicated that a grant of entitlement to accrued 
benefits retroactive to October 1990 would "almost be like a 
reimbursement to the family for what they suffered these 10 
years."  T. at 5-6. [redacted] pointed out that the 
RO showed carelessness and a lack of sensitivity by 
addressing correspondence to her uncle more than two years 
after his death.  T. at 13-14.

Analysis

A veteran's claim to disability benefits terminates at his 
death.  Richard ex rel. Richard v. West, 161 F. 3d 719 (Fed. 
Cir. 1998).  As noted in Haines v. West, 154 F. 3d 1298 (Fed. 
Cir. 1998), the compensation provisions found in chapter 11 
of title 38 clearly distinguish between disability 
compensation, which is generally available only to veterans, 
and death benefits, which are payable to survivors.  Section 
5112(b) expressly terminates a veteran's right to receive 
disability benefits on the last day of the month prior to his 
death, and Congress has established in section 5121(a) a 
singular exception to this rule in the form of a wholly 
separate procedure for designated survivors such as the 
appellant to recover limited amounts of disability benefits 
due and unpaid at the veteran's death.  Richard; Haines.

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Upon the death of a payee, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to a 
surviving spouse if a claim is filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.500(g), 
3.1000(a)(c).  The last date of entitlement based on death as 
provided in 38 C.F.R. § 3.500(g) is the last day of the month 
before death.

The appellant properly filed a claim for accrued benefits 
within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(c).  Based on evidence in the claims file at the 
time of the veteran's death, including the March 1998 rating 
decision, the RO awarded accrued benefits retroactive two 
years prior to his death.  Because the veteran died on March 
[redacted] 1998, accrued benefits are limited to those due and unpaid 
for a period of no more than two years prior to February 28, 
1998.  38 C.F.R. §§ 3.500(g), 3.1000(a).  The appellant has 
already received accrued benefits based on the veteran's 
service-connected disability for the entire two-year period 
allowable under the controlling laws and regulations.

The appellant maintains that she is entitled to payment of 
accrued benefits for a period of time more than two years 
prior to the veteran's death.  In particular, she contends 
that because the RO took more than eight years to process the 
veteran's claim, accrued benefits should be paid for the 
entire period extending from the date of his claim in October 
1990 until March 1998.  However, the applicable laws and 
regulations do not provide a basis for legal entitlement to 
accrued benefits for more than the specified two year period.

The Board recognizes the appellant's argument that if the 
veteran had lived, he would have been entitled to an earlier 
effective date for the grant of a 40 percent combined 
disability evaluation for his low back disability.  Although 
sympathizing with the appellant, the Board points out that 
application of the laws to the facts in this case is 
dispositive:  As a surviving spouse, the appellant is 
entitled to no more than two years of retroactive accrued 
benefits.  See Marlow v. West, 11 Vet. App. 53, 56 (1998).  
Thus, she has already received benefits for the maximum 
period allowable under the law.  38 C.F.R. § 3.1000(a).  
There is no legally controlling law or regulation that 
provides a basis for an award of retroactive benefits for a 
period of more than two years prior to the date of the 
veteran's death.  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appellant's claim must be denied as 
a matter of law.


ORDER

An award of accrued benefits for a period of more than two 
years prior to the veteran's death is denied.


REMAND

In a September 1998 letter, the appellant authorized her 
nieces to correspond with the VA on her behalf.  The Board 
finds that correspondence from the appellant's nieces later 
that month constitutes a notice of disagreement with the RO's 
April 1998 denial of service connection for the cause of the 
veteran's death.  See 38 C.F.R. § 20.201 (1999).  The 
appellant confirmed her desire to pursue this claim during 
the August 2000 video conference hearing.  T. at 8-16.

As the appellant initiated a timely appeal under applicable 
regulations, the RO must issue her a statement of the case 
(SOC) addressing the aforementioned issue.  See Holland v. 
Brown, 10 Vet. App. 433, 436 (1997) (vacating Board decision 
and remanding matter when VA failed to issue a SOC after 
claimant submitted timely NOD).  Thus, as no SOC appears to 
have been issued regarding this issue, the claim of 
entitlement to service connection for the cause of the 
veteran's death remains pending in appellate status, see 
38 C.F.R. § 3.160(c) (1999), and requires further action by 
the RO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 
(1999); see also Manlincon v. West, 12 Vet. App. 238 (1999).

On the basis of the foregoing, and pursuant to 38 C.F.R. § 
19.9, the Board determines that in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment related to the 
cause of the veteran's death that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
appellant, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO again should address the issue 
of service connection for the cause of 
the veteran's death. Should the prior be 
continued, the RO then should issue a SOC 
to the appellant and her representative, 
addressing this issue, including citation 
to all relevant law and regulation 
pertinent to the claim.  The appellant 
and her representative must be advised of 
the time limit in which she may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration.

If the benefits sought on appeal are not granted, the 
appellant and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further review.  No action is required of the 
appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

